Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on January 18, 2022 have been entered and considered. Claim 10 has been canceled. Claim 21 has been added. Claims 1 – 9 and 11 – 21 are pending in this application. In view of amendment, the examiner has withdrawn the 103 rejections over Dua in view of Bering and Bruckmann as detailed in Office action dated November 27, 2017. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 and 11 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al 2010/0199406 A1 (Dua) in view of Sobel US 2,712,190 (Sobel). 

Considering claims 1 – 4, 9, 21, Dua teaches at [Abstract] a non-woven textile, which is formed from a plurality of thermoplastic polymer filaments. The non-woven textile may have a first region and a second region, with the filaments of the first region being fused to a greater degree than the filaments of the second region. A variety of products, including apparel (e.g., shirts, pants, footwear), may incorporate the non-woven textile. In some of these products, the non-woven textile may be joined with another textile element to form a seam. More particularly, an edge area of the non-woven textile may be heat-bonded with an edge area of the other textile element at the seam. In other products, the non-woven textile may be joined with another component, whether a textile or a non-textile. Further, although Dua teaches at [0064] the use of thermoplastic polymers and colorants to impart optical effect to the filaments; it does not teach the use of iridescent or metallic materials for such purpose. However, Sobel teaches at [Examples and whole document] iridescent yarns produced by the incorporation inside of the individual filaments flakes or particles of metallic, iridescent materials such as pearl essence, mica dust, etc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to incorporate inside the individual filaments flakes or particles of metallic, iridescent materials such as pearl essence, mica dust, etc., when it is desired to provide the filaments with optical effects.  

Considering claim 5 and 11 – 15, Sobel teaches at [Col. 6, 12 – 16] that other arrangements of the layers and films of the flake than shown in the drawings and modifications in the product containing the flakes will be readily apparent to those skilled in the art and are intended to be included within the scope of the invention. Thus, contemplating a layered reflector structure which has two or more layers stacked in the z direction.

Considering claims 6 – 8 and 16 – 20, Sobel teaches at [Examples] that the iridescent material is shredded to a desirable size. Thus, teaching that the size of the iridescent material is a result effective variable related to the final application of said material. As to the amount of percentage content for the optical element, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art to optimize these parameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In the instant case, one would have been motivated by the desire to create iridescent and or metalized appearances of the desired intensity and size. 
Response to Arguments

Applicant's amendments and accompanying remarks filed on January 18, 2022 have been entered and considered. Claim 10 has been canceled. Claim 21 has been added. Claims 1 – 9 and 11 – 21 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Dua in view of Bering and Bruckmann as detailed in Office action dated November 27, 2017. The invention as currently claimed is not found to be patentable for reasons herein above.   


Applicant's arguments filed on January 18, 2022 have been fully considered buy they are moot in view of the new grounds of rejection presented above. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786